Citation Nr: 0634342	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, status post laminectomy, currently rated as 40 
percent disabling. 

2.  Entitlement to service connection for an upper 
gastrointestinal disorder, to include as secondary to 
service-connected low back disability.  

3.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1978 
and from March 1982 to March 1986. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting an increased evaluation from 10 
percent to 40 percent for low back disability, effective from 
November 29, 2001.  The appeal also arises from a March 2003 
RO decision denying service connection for a gastric 
disorder.  The appeal further arises from a December 2004 RO 
rating action denying service connection for a bilateral foot 
disorder.  

The issue of entitlement to service connection for an upper 
gastrointestinal disorder, including as secondary to service-
connected low back disability (as restyled from the RO-
adjudicated claim for service connection for a gastric 
condition) is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  From November 29, 2001, the veteran's low back disability 
was manifested by severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Prior to August 
24, 2005, the veteran's low back disability, even considering 
such factors as pain, pain on motion, ready fatigability, 
weakness, and incoordination,

was not shown to be manifested by pronounced intervertebral 
disc syndrome with little intermittent relief, and was not 
shown to be equivalent to unfavorable ankylosis of the lumbar 
spine.  

2.  For the period beginning August 24, 2005, the veteran's 
low back disability has been equivalent to intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks in the past 12 months.  During 
that period, the veteran's low back disability, even 
considering such factors as pain, pain on motion, ready 
fatigability, weakness, and incoordination, has not been 
equivalent to unfavorable ankylosis of the entire spine.  

3.  A bilateral foot disorder did not develop in service, did 
not pre-exist service and become aggravated in service, and 
has not been caused or aggravated by the veteran's service-
connected low back disability.  


CONCLUSIONS OF LAW

1.  For the rating period in question prior to August 24, 
2005, the criteria for a rating higher than 40 percent for 
the service-connected low back disability were not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003) and 5237, 5243 
(2006).

2.  For the rating period beginning August 24, 2005, the 
criteria for a 60 percent rating, but no more, have been met 
for the service-connected low back disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003) and 5237, 5243 (2006).

3.  The criteria for service connection for a bilateral foot 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in December 2001 and May 2004, as well as by a 
development letter in April 2003, the veteran was informed of 
the notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for an increased rating for a low back 
disability, and for service connection for a bilateral foot 
disorder including as secondary to service-connected low back 
disability.  The VCAA letters informed of the bases of review 
and the requirements to sustain the claims.  Also by the VCAA 
letters or by letters accompanying the appealed rating 
actions, the veteran was effectively requested to submit 
evidence in his possession, in furtherance of his claims.  
The VCAA letters informed him that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.

The VCAA letters requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claim, and provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about the claimed association between service-connected low 
back disability and claimed bilateral foot disorder, as well 
as about the current nature and severity of the low back 
disability.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The veteran did inform of medical care providers.  The RO 
sought records from indicated medical sources, both VA and 
private.  All records obtained were associated with the 
claims folder.  Hence, any VA development-assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  

The veteran was afforded VA examinations in February 2002 and 
November 2005 to evaluation his service-connected low back 
disability, and these adequately evaluated the nature and 
severity of this disability for rating purposes.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for a bilateral foot disorder, such an 
examination is not required to fulfill the duty to assist 
where, as here, the evidentiary record has not established, 
by affirmative, cognizable evidence that he has suffered an 
event, injury, or disease either in service or aggravated by 
service, or caused or aggravated by a service-connected 
disability, in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4)(i)(A)-(C); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Here, the veteran's bilateral foot disorder, to 
include diagnosed plantar fasciitis, is not a disease subject 
to lay identification, and requires medical expertise to 
establish its existence and a causal relationship either to 
service or to service-connected low back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

By the appealed November 2002 and December 2004 rating 
actions, as well as by February 2004 and October 2005 
statements of the case (SOCs), and April 2004 and March 2006 
supplemental statements of the case, the veteran was informed 
of the evidence obtained in furtherance of his claims.  The 
Board acknowledges that the SOCs and supplemental SOCs 
"post-decisional" documents.  We find, however, that this 
is not fatal in providing notice, because of subsequent 
review, including de novo review, of the appealed claims, 
including consideration of the matter based on all 
appropriate.  38 C.F.R. §§ 3.303, 3.310, Part 4.  

The veteran addressed the appealed claims by submitting 
written statements, as well as by testimony provided before 
an RO hearing officer at in December 2003, as well as before 
the undersigned Veterans Law Judge at a videoconference 
hearing in July 2006.  The transcripts of these hearings are 
contained in the claims folders.  There is no indication that 
the veteran desired to further address his claims here 
adjudicated, or that such a desire remains unfulfilled.  

To satisfy the veteran's August 2003 and February 2005 
requests, de  novo reviews were undertaken by a Decision 
Review Officer (DRO) for the February 2004 and October 2005 
statements of the case, and additional review was undertaken 
by the April 2004 and March 2006 supplemental statements of 
the case.  See 38 CFR § 3.2600 (2006).
 
In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.  To the extent the low back 
disability increased rating claim is not fully granted by 
this decision, issues of effective date are moot.  

II.  Increased Rating for a Low Back Disability

The case arises from an October 2001 claim for an increased 
rating for the veteran's low back disorder, then rated 10 
percent disabling.  By a November 2002 rating action the RO 
granted an increased evaluation to 40 percent, effective from 
the date of claim.  The veteran appealed that determination, 
and a higher evaluation has not been assigned in the interim.  

The Board notes that during the pendency of this claim and 
appeal the regulations governing the schedular criteria for 
rating diseases and injuries of the spine were revised 
effective from September 23, 2002, and were revised again, 
effective September 26, 2003.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code (DC) 5293, effective September 23, 2002; 38 
C.F.R. § 4.71a, DC 5243, effective September 26, 2003. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran was provided 
with the new regulations in the February 2004 statement of 
the case, he was afforded a VA physical examination in 
November 2005 that considered the criteria in the new 
regulations, and these regulations were used by the RO in the 
most recent evaluation of his claim.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 7-2003 (Nov. 
19, 2003); 38 C.F.R. § 3.114(a).  Therefore, prior to 
September 23, 2002, and September 26, 2003, the Board may 
apply only the previous version(s) of the rating criteria.  
As of September 23, 2002, and September 26, 2003, the Board 
may apply both versions of the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. §  4.71a, DC 5003 (2006).

Prior to September 26, 2003, severe limitation of motion of 
the lumbar segment of the spine warranted a 40 percent 
evaluation, which was the maximum schedular evaluation 
available under that diagnostic code.  38 C.F.R. § 4.71a, DC 
5292 (effective prior to Sept. 26, 2003).  Similarly, a 40 
percent rating was the maximum schedular rating available for 
lumbosacral strain prior to September 26, 2003.  38 C.F.R. § 
4.71a, DC 5295 (effective prior to Sept. 26, 2003).  A 60 
percent evaluation was only available under Diagnostic Code 
5293 for intervertebral disc syndrome where pronounced 
impairment was shown.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under DC 
5242.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (now codified as amended at 38 
C.F.R. §§ 4.71a).  The new regulations provide the following 
rating criteria: a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  38 C.F.R. § 4.71a, DC 5237 (effective Sept. 
26, 2003).

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), now codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  DC 5293.

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
3.

With regard to manifestations of the veteran's service-
connected low back disability, the Board notes that VA 
examinations have shown progressively decreasing range of 
motion of the lumbar spine, with increased debilitation and 
pain symptoms associated with degenerative disc disease.  The 
veteran has complained of ongoing back pain for many years, 
but with progressively increased constant pain in recent 
years, with exacerbation of pain with any bending or lifting 
activity, and walking severely limited due to both back and 
foot pain.  The veteran has also complained of intermittent 
downward-radiating radicular pain in both lower extremities, 
more so on the right.  However, the veteran's localized low 
back pain and his bilateral foot disorders appear to be more 
significantly impairing of prolonged standing or ambulation.  
Treatment and examination records and the veteran's own 
statements establish his use of a cane for ambulation. 

A January 2001 private treatment record at Paradise Valley 
Hospital noted that the veteran's mid-low back pain was 
aggravated by walking and bending.  Range of motion of the 
low back was then limited to 50 degrees forward flexion, 20 
degrees backward extension, 35 degrees lateral bending, and 
35 degrees right and left rotation.  A January 2002 treatment 
record from that facility noted the veteran's decreased range 
of motion of the back due to pain.  

At a February 2002 VA examination the veteran reported 
current work with computers, with increasing pain in the low 
back in the past year, aggravated by cold and damp weather.  
He commented on a need to be very careful with any bending, 
heavy lifting, or twisting.  The examiner noted that useful 
movement of the low back was markedly limited, with no 
extension and no lateral flexion, and forward flexion limited 
to 30 degrees.  Straight leg raising was positive at 70 
degrees on the left, and was negative on the right.  The 
examiner assessed advanced degenerative discogenic disease, 
with significant impairments with repeated bending or heavy 
lifting, and definite weakness and fatigability.  

A March 2003 medical pain consultation informed that the 
veteran had switched to sedentary work due to his foot 
disorder, but that he was now experiencing increased low back 
pain due to six to eight hours of sedentary work.  An August 
2004 private medical evaluation of the veteran's work 
capacity informed that he had been capable of up to eight 
hours per day of sedentary work, but that progressive back 
difficulties now made that difficult.  

An August 24, 2005 VA treatment record notes that the veteran 
had some success taking Conten for back pain, but still was 
taking nine Percocet per day for breakthrough pain.  

October 2005 X-rays of the lumbar spine showed status post 
laminectomy at L4 and L5, with mild degenerative disc disease 
at L2-L3, L4-L5, and L5-S1 levels, with facet arthrosis at 
the latter two levels.  

Upon the most recent VA examination in November 2005, the 
examiner found markedly painful limitation of motion of the 
spine in all directions, with extension to only 10 degrees, 
flexion to 20 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to zero degrees bilaterally.  Some 
radiculopathy was also in evidence, with some reflexes 
hypoactive and somewhat asymmetric, but reduction of strength 
in the lower extremities was not shown.  The November 2005 VA 
examiner observed obvious pain in attempting to arise from 
the examination table, the veteran having to roll onto his 
side to raise himself to standing position.  

At the examination, the veteran reported that he had decided 
to retire from work at the Post Office in 2003, due to a 
right shoulder disorder.  

The record also reflects that the veteran has a debilitating 
condition of the feet, diagnosed as plantar fasciitis.  
Nonetheless, significant disability associated with the back 
has been observed in recent years in both examination and 
treatment records.  Since the veteran's service-connected low 
back disorder is currently rated as 40 percent disabling for 
the entire rating period at issue, a rating in excess of that 
is only warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine; or if "pronounced" disability 
due to intervertebral disc syndrome is shown; or if 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
twelve months are shown.  Both treatment and examination 
records do not show a more severe level of joint or disk-
related impairment under either the old or new rating 
criteria for the veteran's low back disorder than is 
reflected in the 40 percent evaluation assigned, even 
considering DeLuca factors of pain, pain on use, 
incoordination, weakness, or fatigability, for the initial 
portion of the rating period in question prior to August 24, 
2005.  The veteran's February 2002 rating examination, and 
treatment records continuing in 2003 and 2004, did not show 
more severely impairing symptoms.  

However, beginning with the August 24, 2005, treatment record 
indicating essentially severe ongoing pain with use of Conten 
pain medication was well as nine Percocets per day for break-
through back pain, the veteran's low back condition with 
significant degenerative disc disease has been essentially 
equivalent to intervertebral disc syndrome with 
incapacitating episodes of a total duration of six weeks in 
the past twelve months.  This is in concurrence with the 
veteran's representative's contentions at the veteran's 
hearing before the undersigned in July 2006.  This conclusion 
is supported by recent treatment records as well as by 
findings and conclusions upon most recent VA examination in 
November 2005.  

Accordingly, a 60 percent evaluation is warranted beginning 
from August 24, 2005.  Diagnostic Code 5243 (2006).  A still 
higher rating could not be assigned absent a finding of a 
condition equivalent to unfavorable ankylosis of the entire 
spine, and the Board finds the preponderance of the evidence 
against so severe a condition, even considering such DeLuca 
factors as pain, pain on use, incoordination, weakness, or 
fatigability.  

The benefit-of-the-doubt rule has been considered, but does 
not apply to warrant higher evaluations than those assigned 
here, because the preponderance of the evidence is against 
still higher evaluations.  38 U.S.C.A. § 5107(b).

III.  Service Connection for a Bilateral Foot Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

The veteran here contends that he had a bilateral foot 
disorder beginning from service, or alternatively that his 
low back disability caused or aggravated his bilateral foot 
disorder, thus entitling him to service connection for his 
bilateral foot disorder on one of these bases.  

At his hearing before the undersigned in July 2006, the 
veteran's representative pointed out that the veteran's 
service entrance examination in September 1981 indicated pes 
planus.  While a review of the veteran's service medical 
records shows this to be the case, such a finding does not 
indicate the presence of the disorder in service, nor does it 
indicate any aggravation of the disorder in service.  To the 
contrary, treatment and examination records corresponding to 
the veteran's periods of active service, as contrasted with 
this September 1981 evaluation which corresponds to 
conditions pre-service, show no complaints, findings, or 
diagnoses of any foot disorder during either of the veteran's 
periods of service, or upon service separation examinations, 
including his last such examination in March 1986. 

The presumption of soundness upon entry into active military 
service attaches only where there has been an entrance 
examination in which a later-complained-of disability was not 
detected.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, with regard 
to pes planus, because the condition was detected upon 
service entrance examination for the veteran's second period 
of service, a presumption of soundness does not attach for 
that period with regard to pes planus.  But this hardly 
matters, since there is no cognizable (medical) evidence of a 
foot disorder in service or within his first post-service 
year.  The veteran, as a lay person, cannot by his own 
statements establish the existence of a medical disability or 
support a contention of medical causation.  Those are medical 
questions requiring medical expertise.  Espiritu, supra.  

Recent treatment and examination records show that the 
veteran suffers from significant disability impairing 
standing and ambulation due to bilateral plantar fasciitis, 
for which the veteran has undergone surgery, with the 
condition persisting.  Significant heel pain has been noted.  
However, neither plantar fasciitis nor any other foot 
disability has been causally associated medically with the 
veteran's periods of service, or with the veteran's service-
connected low back disability.  

In a May 2005 treatment note, Dr. M., a private physician, 
informed that the veteran could not sit for long periods due 
to his back condition and had to stand and walk, but that his 
heel condition, plantar fasciitis, resulted in pain due to 
this standing and walking.  However, there is no indication 
that this acute heel pain from the standing and walking is an 
increase in severity of the plantar fasciitis.  Rather, the 
pain is a symptom of the plantar fasciitis.  While the pain 
may be due directly to the plantar fasciitis as well as due 
to having to stand due to the low back condition, this does 
not represent a chronic increase in severity of the plantar 
fasciitis, and hence cannot be a basis of secondarily 
service-connecting the plantar fasciitis as due to the 
service-connected low back condition.  38 C.F.R. § 3.310.  

A June 2000 treatment note by Dr. M. informs that the 
physician had discussed with the veteran the possibility of 
there being an association between low back radiculopathy and 
heel spurs.  However, the physician noted that this 
possibility had not been supported by spine physicians.  
Thus, Dr. M. has noted that this general medical possibility 
is not supported in the veteran's case.  Such an opinion of 
speculation or mere possibility by Dr. M. as to a causal 
association between low back radiculopathy and a condition of 
the feet cannot serve to support the claim.  Both Federal 
regulation and case law preclude granting service connection 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (1997); see, e.g., Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

Because there is no cognizable medical evidence of a causal 
link between the veteran's period of service or his service-
connected low back disability, and his claimed bilateral foot 
disorder, either based on incurrence or aggravation (a 
permanent increase in severity), the preponderance of the 
evidence is against the claim for service connection for a 
bilateral foot disorder on a direct or secondary basis.  
38 C.F.R. §§ 3.303, 3.310.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the rating period prior to August 24, 2005, an increased 
evaluation from the 40 percent assigned for a low back 
disability is denied.  

For the rating period beginning August 24, 2005, a 60 percent 
rating, but no more, is granted for a low back disability, 
subject to the law and regulations governing the payment of 
monetary awards. 

Service connection for a bilateral foot disorder is denied.  


REMAND

The RO in its March 2003 decision denied service connection 
for a gastric disorder (here restyled as an upper 
gastrointestinal disorder based on current findings and 
diagnosis) based in substantial part on a December 2002 VA 
examination wherein the examiner provided an opinion that the 
veteran had non-specific gastritis that was unrelated to the 
his back condition.  In an amended version of that report 
signed by the examiner and seemingly added to the claims 
folder after the March 2003 decision, the examiner noted, 
"Because the patient takes no medication for his back 
strain, medication can not be cause of nonspecific antral 
gastritis."  

In the body of that examination report, the examiner noted 
that the veteran had "formerly taken Motrin, but 
discontinued  Motrin in 1990 because it irritated his 
digestive system."  That finding appears to be incorrect, 
because the claims folder contains treatment records showing 
that in the prior year the veteran was taking medications for 
his back which could affect his stomach.  A July 2001 
treatment note from Paradise Valley Hospital prescribed the 
discontinuance of Motrin and Naproxen, both non-steroidal 
anti-inflammatory drugs (NSAIDs), and instead prescribed 
Elavil and Ultram for the veteran's back disability.  A 
January 2002 treatment record from that facility also 
reflects a prescription for Ultram for the veteran's back 
disability.  A November 2001 VA treatment evaluation record 
noted the veteran's report that he believed he was taking an 
NSAID for his back condition.  

Further, that examiner's characterization of the veteran's 
low back disability as merely "back strain" also appears to 
be erroneous, based on the numerous treatment records within 
the claims folder, including X-ray and other studies, 
establishing the presence of degenerative disc disease of the 
lumbar spine at multiple levels.  

A medical opinion based on an inaccurate factual premise is 
not probative evidence.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  Hence, the December 2002 VA examination opinion 
is invalid, and a new, contemporaneous medical evaluation and 
opinion is in order, to address whether treatment for the 
veteran's back disability caused or aggravated (permanently 
increased in severity) the veteran's upper gastrointestinal 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  

2.  Afforded the veteran an additional VA 
examination by a gastroenterologist 
different from the examiner who examined 
him for the December 2002 VA examination.  
The examiner should address the nature and 
etiology of any current upper 
gastrointestinal disorder.  The examiner 
should review the claims folder, including 
the veteran's service medical records for 
his service periods from July 1974 to June 
1978, and from March 1982 to March 1986, 
as well as records since service, both VA 
and private, including the report of VA 
examination conducted in December 2002 to 
address the veteran's claimed upper 
gastrointestinal disorder.  The examiner 
should note that the December 2002 
examination and its conclusions are 
invalid because that examiner drew 
conclusions based on his failure to note 
recent pharmaceutical treatment for the 
veteran's low back disorder, to included 
treatment with non-steroidal anti-
inflammatory drugs.  

The examiner should obtain a complete 
history of the claimed upper 
gastrointestinal disorder from the 
veteran, as well as based upon the 
clinical and non-clinical documents within 
the claims folders.  In-service and post-
service evidence of upper gastrointestinal 
disorder should be noted.  For each upper 
gastrointestinal disorder identified, the 
examiner should answer the following:  

(1)  What is the nature of the 
disorder?
 
(2)  When was the disorder 
incurred?  The examiner should 
specifically address whether it 
developed before, during, or 
after the veteran's periods of 
active service from July 1974 to 
June 1978, and from March 1982 to 
March 1986.  

(3)  Is it at least as likely as 
not that the disability was 
caused, or, alternatively, was 
permanently increased in 
severity, by medications taken to 
treat the veteran's service-
connected low back disability?

(4)  If the disability was 
incurred before service, was 
there an increase in disability, 
beyond the natural progress of 
the disorder, during the service 
period?

A rationale should be provided for all 
opinions given and the factors upon which 
each medical opinion is based must be set 
forth in the report.  The veteran's claims 
file must be made available to the 
examiner, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


